Name: Commission Regulation (EEC) No 3521/91 of 3 December 1991 opening a standing invitation to tender for the export of 150 000 tonnes of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 12. 91 Official Journal of the European Communities No L 334/21 COMMISSION REGULATION (EEC) No 3521/91 of 3 December 1991 opening a standing invitation to tender for the export of 150 000 tonnes of common wheat held by the German intervention agency 2. The regions in which the 1 50 000 tonnes of common wheat are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (*), as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 27 November 1991 Germany notified the Commission that it wished to put up for sale for export to the Soviet Union 1 50 000 tonnes of common wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 11 December 1991 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 26 February 1992. HAS ADOPTED THIS REGULATION : 4. The tenders shall be lodged with the German intervention agency. Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 150 000 tonnes of common wheat held by it. Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation, to the telephone, telex or telefax numbers in Annex III.Article 2 1 . The invitation to tender shall cover a maximum of 1 50 000 tonnes of common wheat to be exported to the Soviet Union . Article 6 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 27 . 12. 1990, p. 28 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(3) OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. O OJ No L 202, 9 . 7. 1982, p. 23. (6) OJ No L 288, 18 . 10. 1991 , p. 21 . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . No L 334/22 Official Journal of the European Communities 5. 12. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 18 850 Niedersachsen / Bremen 50 735 Nordrhein-Westfalen 36 724 Bayern 38 791 Antwerpen (Belgien) 4 828 ANNEX II Standing invitation to tender for the export of 150 000 tonnes of common wheat held by the German intervention agency (Regulation (EEC) No 3521 /91 ) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) ( «) Price increases (+) or reductions (T) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 I 2 I 3 I etc. I (') This price includes the increases or reductions relating to the lot to which the tender refers . 5. 12. 91 Official Journal of the European Communities No L 334/23 ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  235 01 32  236 10 97  236 20 05.